Citation Nr: 0106725	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-22 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for neurodermatitis, 
claimed as a skin rash due to undiagnosed illness.

2.  Entitlement to service connection for joint pain of the 
fingers and hands as due to undiagnosed illness.

3.  Entitlement to service connection for bilateral 
patellofemoral syndrome, to include as due to undiagnosed 
illness.

4.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine, to include as due to 
undiagnosed illness.

5.  Entitlement to service connection for headaches as due to 
undiagnosed illness.

6.  Entitlement to service connection for memory loss, to 
include poor concentration and forgetfulness, due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to July 1992.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In August 1999, when the veteran submitted his notice of 
disagreement on the listed issues, he also initially raised 
the issues of entitlement to service connection for chronic 
fatigue, sleep disturbance and depression.  A month later, 
when the RO issued his statement of the case, he was also 
advised that no decision had been made regarding these issues 
and that they were being referred for consideration.  He was 
to be notified of any action taken with regard to these 
issues.  The evidence of record fails to show that any 
further action was taken on these claims and they are 
accordingly referred to the RO for appropriate initial 
consideration.  

The veteran's VA Form 9, received in November 1999, shows 
that he requested a Travel Board hearing.  However, he later 
requested a Video Conference hearing, and stated at the time 
of that hearing, in October 2000 before the undersigned, that 
he accepted the hearing in lieu of the previously requested 
in-person hearing.  At the time of the October 2000 hearing, 
the veteran's representative raised the issue of entitlement 
to service connection for post-traumatic stress disorder in 
the first instance.  This issue is also referred to the RO 
for appropriate initial consideration.

The veteran's claims of entitlement to service connection for 
hand and finger joint pain and memory loss, as due to 
undiagnosed illnesses, will be addressed in the subsequent 
remand.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran has been diagnosed with neurodermatitis, 
bilateral olecranon bone spurs, bilateral patellofemoral 
syndrome, degenerative disc disease of the lumbar spine and 
tension headaches.

3.  The veteran's neurodermatitis, bilateral olecranon bone 
spurs, bilateral patellofemoral syndrome, degenerative disc 
disease of the lumbar spine and tension headaches have not 
been etiologically linked to his active duty service by any 
competent medical opinion.


CONCLUSIONS OF LAW

1.  Neurodermatitis was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 1153 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2000).

2.  Bilateral olecranon bone spurs were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 1153 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified at 38 U.S.C. § 5107); 38 C.F.R. §§ 
3.102, 3.303, 3.317 (2000).

3.  Bilateral patellofemoral syndrome was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 1153 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified at 38 U.S.C. § 5107); 38 C.F.R. §§ 
3.102, 3.303, 3.317 (2000).

4.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 1153 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.102, 3.303, 3.317 (2000).

5.  Tension headaches were not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 1153 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that all his claimed disabilities are a 
result of his service in the Southwest Asia during the 
Persian Gulf War.  He believes that these disabilities may be 
the result of immunization or medication distributed while 
there and believes he should be service-connected for Persian 
Gulf Syndrome.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In February 1998 and 
October 1998, the RO notified the veteran of the evidence 
necessary for a successful claim.  In response, the veteran 
submitted additional evidence.

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
this issue, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claims 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Factual Background

The veteran's service medical records show no relevant 
complaints, findings, treatment or diagnoses pertaining to 
the issues on appeal.  A September 1989 medical examination 
noted that the veteran had been exposed to stoddard solvents 
but that he had no complaints of dermatitis from the 
solvents.  He declined a separation medical examination in 
June 1992.  A November 1993 medical history report obtained 
while the veteran was in the National Guard, included his 
complaints of recurrent back pain, described as occasional 
early morning back pain without limitations or missed work.  
He denied any swollen or painful joints, bone or joint or 
other deformity, painful or trick elbows and knees, 
arthritis, rheumatism or bursitis, headaches or skin 
diseases.  The accompanying medical examination report noted 
that his skin, lower extremities, spine and other 
musculoskeletal evaluations were normal.  A deformed right 
ring finger nail deformity was noted during the evaluation of 
his upper extremities.

During his August 1994 Persian Gulf screening and 
examination, the veteran complained of an occasional rash on 
his left thigh, arthralgias of his elbows and fingers without 
swelling or redness, back pain, headaches and a poor memory.  
The headaches were described as occurring every three to six 
months and located in the back of the head. At the time of 
the examination, the rash was not evident and the examiner 
suggested the veteran return to VA when it recurred.  The 
diagnoses were diffuse arthralgias with an unremarkable 
examination and intermittent headaches consistent with 
tension headaches.  In a social work report, the veteran 
denied any difficulty concentrating.  August 1994 laboratory 
results were negative for the rheumatoid factor.  

VA treatment records, dating from January 1997 to March 1998, 
show that the veteran was seen in January 1997 with a history 
of a sporadic rash on his lower left extremity.  Contact 
dermatitis was diagnosed.  An April 1997 dermatology 
consultation report included a diagnosis of neurodermatitis.  
He was followed-up for this condition in August 1997.  A 
November 1997 X-ray study of the lumbosacral spine was 
essentially normal with some evidence of early osteophyte 
formation at the L2 level.  In March 1998, he was seen with 
complaints of low back pain since November 1997.  He also 
complained of pain in his knees, elbows, wrists and 
shoulders.  There was slight right paravertebral spasms.  

In November 1997, L. William Roberts, M.D. evaluated the 
veteran and diagnosed right paravertebral muscle spasm.  Back 
exercises were prescribed.  He was seen again in March 1998 
and started on physical therapy.  He returned to work that 
same month with the restrictions that he not bend, squat, 
stoop or lift more than 20 pounds for seven days.

During an April 1998 VA general medical examination, the 
examiner reported that the veteran's local medical records 
had been reviewed, but the claims file was not available.  
The veteran complained of generalized joint pains of four to 
five years' duration, located primarily in his knees, elbows 
and lower back.  He denied any injury to those areas or any 
joint swelling or increased erythema, heat or redness.  He 
reported low back spasms and stated that his back locked up 
at times.  Elbow pain was in the anterior aspects, while knee 
pain was in the posterior aspect.  He denied any joint 
limitation of motion.  The examiner noted that a 
dermatologist had previously diagnosed the veteran's rash as 
neurodermatitis.  The veteran reported it had been present 
since he was in the Persian Gulf.  X-ray studies of the 
elbows revealed bilateral bone spurs.  X-ray studies of the 
knees were normal.  X-ray studies of the lumbar spine 
revealed evidence of old trauma compression of the L2 
vertebra and some disc space narrowing at the L1/L2 level.  
The assessment included bilateral bone spurs of the elbows, 
degenerative disc disease of the lumbar spine, bilateral 
patellofemoral syndrome and neurodermatitis of the left 
thigh.

VA treatment records, dating from November 1998 to May 2000, 
show that the veteran was seen by the psychiatric clinic in 
November 1998 for follow-up.  At that time he reported back 
spasms of one week's duration after having strained his back 
at work lifting.  An April 2000 triage note indicated that 
the veteran complained of aching pain in his knees and joints 
of his hands for years and a rash on his leg for eight years.  
He was seen at that time for a diagnosed adjustment disorder 
and MDD by history.  In September 2000 the veteran requested 
to be seen for joint stiffness that had its onset two years 
previously.  Later that month, he was seen with complaints of 
chronic knee, elbow, fingers and back pain with recurrent 
left thigh rash and recurrent headaches.  There was full 
range of motion in the finger joints and elbows with slight 
tenderness.  Both knees had crepitation with range of motion 
testing.  X-ray studies of the knees were within normal 
limits.  X-rays studies of the elbows and low back showed 
spurs at the olecranon and disc narrowing at the L1/L2 level 
respectively.  He was diagnosed with neurodermatitis and 
chronic joint pain.  

During his October 2000 Video Conference hearing before the 
undersigned, the veteran testified that he had a very 
irritating, burning rash on his left leg that he first 
noticed in service.  He was unaware of anything that 
aggravated his rash, but had been told that it had a lot to 
do with his nervous condition.  He further testified that he 
had been diagnosed with dermatitis in September 1989 that was 
probably due to exposure to solvents.  He worked with 
cleaning solvents in service as a field artillery mechanic.  
He was diagnosed with neurodermatitis in 1997.  He first 
began to experience headaches after his return from the Gulf 
War.  He took painkillers, muscle relaxers and 
antidepressants.  He described his headaches as very 
debilitating, starting in the back of his head and occurring 
approximately two times a week.  He first sought treatment 
for his headaches at VA between 1994 and 1996.  He testified 
that physicians have never indicated the cause of his 
headaches, but that he had had a CAT scan and MRI at the 
Lexington VA medical center.  He was never treated for 
headaches prior to his service.  The veteran testified that 
he experienced pain in his hands, elbows, shoulders, knees 
and severe muscle spasms in the lower part of his back and 
calves.  The spasms occurred any time he made repetitive 
motions and the pain was specifically located in the joints.  
He had not been given a diagnosis for his joint pain or a 
cause.  The veteran testified that all his treatment was 
through VA, except for Dr. Roberts' treatment in 1998 for his 
back muscle spasms.  He had never filed a workman's 
compensation claim.

Analysis

Pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 service 
connection for disabilities due to undiagnosed illnesses are 
granted if there is evidence that the claimant (1) is a 
"Persian Gulf veteran"; (2) who exhibits objective 
indications of chronic disability resulting from an illness 
or combinations of illnesses manifested by one or more signs 
or symptoms; (3) which became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability are 
described as either objective medical evidence perceptible to 
a physician or other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317.

The veteran's skin rash, elbow, knee and back joint pain, and 
headaches have either been identified as symptoms of 
diagnosed conditions or are diagnosed disabilities.  In this 
respect, he has been diagnosed with neurodermatitis (skin 
rash), bilateral bone spurs of the elbows, bilateral 
patellofemoral syndrome, degenerative disc disease of the 
lumbar spine (joint pain) and tension headaches.  The 
provisions of 38 C.F.R. § 3.317 do not apply to diagnosed 
disorders.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore these claims will be considered on a direct basis.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id. 

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).

Considering these claims on a direct basis, the Board finds 
that, although diagnoses of neurodermatitis, bilateral bone 
spurs of the elbows, bilateral patellofemoral syndrome, 
degenerative disc disease of the lumbar spine and tension 
headaches have been made, there is no medical evidence of 
complaints or treatment for any of these disabilities prior 
to August 1994, almost two years after his discharge from 
service.  He was diagnosed with tension headaches at the 
August 1994 examination and did not seek follow-up treatment 
for his headaches until September 2000.  Neurodermatitis was 
not diagnosed until 1997 and there was no X-ray evidence of 
any lumbar arthritis until November 1997 or of lumbar disc 
disease prior to the April 1998 examination.  The first X-ray 
evidence of bilateral bone spurs in the elbows was also in 
April 1998.  Further, there is no competent medical evidence 
attributing any of these disabilities to his service or any 
incident therein.  Moreover, although he claims that his skin 
disorder had its onset in service, there is no corroborative 
objective evidence of any chronic inservice complaints.  
Finally, the veteran's opinion that these disabilities are 
linked in any way with his service is not competent evidence 
of causation.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board finds that the preponderance of the 
evidence is against service connection for neurodermatitis, 
bilateral olecranon bone spurs, bilateral patellofemoral 
syndrome, degenerative disc disease of the lumbar spine and 
tension headaches.

As noted above, VA is required to assist a claimant in 
obtaining evidence necessary to substantiate his claim, if 
there is a reasonable possibility that such assistance would 
aid in substantiating the claim.  However, the veteran, 
during his October 2000 hearing, indicated that all his 
treatment, other than records already received from Dr. 
Roberts, was through the Lexington VA medical center.  
Although he also testified that he had had MRI and CAT scans 
conducted by VA, a request for VA treatment records in 
October 2000, did not produce any study or treatment records 
indicating that these studies had ever been accomplished.  
Therefore, there is no further duty to assist the veteran 
with regard to these claims.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


ORDER

Service connection for neurodermatitis, bilateral olecranon 
bone spurs, bilateral patellofemoral syndrome, degenerative 
disc disease and headaches, to include as due to undiagnosed 
illnesses, is denied.


REMAND

The Veterans Claims Assistance Act of 2000 also indicates 
that VA shall provide a medical examination or opinion when 
necessary to make a decision in a claim.  Examinations are 
necessary where the evidence of record contains competent 
evidence that the claimant has a current disability and 
indicates that the disability may be associated with the 
claimant's active service but does not contain sufficient 
medical evidence for VA to make a decision on the claim.

Several VA examination reports note the veteran's complaints 
of memory loss, but do not indicate whether or not there are 
any objective indications of the claimed symptom or state 
whether, if demonstrated, it is attributed to any of his 
diagnosed disabilities or secondary to undiagnosed illness.  
Moreover, the August 1994 examination diagnosed the veteran 
with diffuse arthralgias with an unremarkable examination, 
while a later September 2000, treatment record notes that the 
veteran had full range of motion in his finger joints with 
slight tenderness.  He was assessed at that time with chronic 
joint pain.  He has been provided specific diagnoses for all 
his other joint complaints.  Although X-ray studies have been 
performed on all the other joints the veteran has complained 
of, there are no X-ray studies of his hands.  Since the 
medical evidence regarding these claimed disabilities appears 
somewhat incomplete, the Board finds that it would be helpful 
to afford the veteran comprehensive appropriate examinations 
for resolution of the these claims.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA or private, who may possess additional 
records pertinent to his claims.  Then 
with any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all treatment records 
identified by the veteran which have not 
been previously secured.  Any records 
received should be associated with the 
claims folder.

2.  The RO should obtain all treatment 
records for the veteran from VA Medical 
Center in Lexington, Kentucky, dated from 
May 2000 to the present.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him of 
this and request he provide a copy of the 
outstanding medical records.

4.  After the above development has been 
completed to the extent possible, the RO 
should schedule the veteran for 
appropriate VA examinations by physicians 
to evaluate the nature of his alleged 
hand and finger joint pain and short-term 
memory loss.  The claims folder and a 
separate copy of this remand must be made 
available to the examiners for review 
prior to the examinations.  All indicated 
studies should be performed.  Based on 
the medical findings and a review of the 
claims folder, the examiners are asked to 
offer diagnoses for any disabilities 
associated with hand and finger joint 
pain or memory loss, if found to be 
present and if possible.  If there are 
current disabilities present, the 
examiners are asked to offer opinions as 
to whether it is as likely as not that 
the disabilities are related to service, 
or whether the disabilities are 
manifestations of any other diagnosed 
disability found to be present.  If the 
examiners are unable to provide the 
requested opinions, the reports should so 
state.  Any opinion provided should be 
supported by a complete rationale.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim. 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Thereafter, the RO should 
readjudicate the claims.

If the benefits sought on appeal remain denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claims for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issues currently on appeal.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

